Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 6 recite “wherein, prior to the creation of the first secure wireless local network and prior to the communication device connecting with the gateway: both the network identifier and the authentication data are pre-stored in the communication device.”  This limitation is not disclosed in Applicant’s original Specification.  Applicant’s arguments assert that the limitation is disclosed in Figs. 1A-1C and Fig. 4, and the associated descriptions in Applicant’s Specification.  However, the Figures and the Applicant’s Specification do not disclose the timing of the when the network identifier and the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0119284) in view of Ross et al. (US 2007/0147318).

Regarding claim 1, Kim discloses a pairing method (Kim, paragraph [0053] pairing with a gateway), wherein a gateway serves as a wireless access point to a first secure wireless local network and to a second secure wireless local network (Kim, Fig. 7; paragraph [0097], gateway 110 may include guest entry access point 611, guest network may use a different SSID than the SSID of network 700), the 
receiving, at the gateway from the provisioning server, a pre-stored description of a communication device that is authorized for pairing  (Kim, paragraph [0039], cloud network server may provide a network ID and a unique key to each network device and each access device to authenticate to connect to the network), the pre-stored description of the communication device comprising: 
a communication device identifier of the communication device, a network identifier, and authentication data expected to be received vis-a-vis the first secure wireless local network (Kim, paragraph [0039], cloud network server may provide a network ID and a unique key for each network device and each access device to authenticate to connect to the network; paragraph [0040], credentials may include SSID of the network, MAC address of the gateway and network device and access device, as well as serial numbers and other information related to the devices);
by the gateway, said first secure wireless local network for the communication device (Kim, Fig. 7; paragraph [0097], gateway 110 may include guest entry access point 611, guest network may use a different SSID than the SSID of network 700) by allocating to said first secure wireless local network the network identifier of the description of the communication device (Kim, paragraph [0039], cloud 
wherein, prior to using the first secure wireless local network and prior to the communication device connecting with the gateway: (1) both the network identifier and the authentication data are pre-stored in memory of the provisioning server or a database connected to the provisioning server, and (2) both the network identifier and the authentication data are pre-stored in the communication device (Kim, Figs. 6, 7, networks 600, 700; paragraph [0039], cloud network server may provide a user with a network ID and a unique key for each network device and each access device to authenticate to connect to the network; paragraph [0093], authenticate the new network device; [0098], new network device may use credentials for SSID and password; paragraph [0107], after receiving authorization, network device may be provided with a different SSID and password to allow full connection with the network);
wherein the first secure wireless local network is in order to check that a soliciting communication device is associated with a same user of the gateway and in order to check that authentication data provided by the soliciting communication device corresponds to expected authentication data (Kim, paragraph [0039], cloud network server may provide a user with a network ID and a unique key for each network device and each access device to authenticate to connect to the network; paragraph [0093], authenticate the new network device; paragraph [0110], compare the MAC address of network device to the list of MAC addresses); -2-Application No. 16/343,936
detecting an attempt at first pairing of the communication device with said first secure wireless local network (Kim, paragraph [0053], pairing the network device with a gateway; paragraph [0097], gateway 110 may include guest entry access point 611, guest network [first network] may use a different SSID than the SSID of network 700), in which the communication device is identified by 
determining, by the gateway, whether the first pairing attempt comes from the communication device that corresponds to the description (Kim, Fig. 7; paragraph [0093], authenticate the new network device; paragraph [0110], compare the MAC address of network device to the list of MAC addresses) which was obtained from the provisioning server and which was pre-stored at the provisioning server or the database (Kim, paragraph [0039], cloud network server may provide a user with a network ID and a unique key for each network device and each access device to authenticate to connect to the network) by 
checking correspondence of the communication device identifier of the description which was obtained from the provisioning server with the identifying data pre-stored at the communication device (Kim, paragraph [0039], cloud network server may provide a user with a network ID and a unique key for each network device and each access device to authenticate to connect to the network; paragraph [0093], authenticate the new network device; paragraph [0110], compare the MAC address of network device to the list of MAC addresses), and 
determining whether the first authentication data corresponds to the authentication data obtained from the provisioning server and expected by the gateway vis-a-vis said first secure wireless local network (Kim, Fig. 7; paragraph [0039], cloud network server may provide a user with a network ID and a unique key for each network device and each access device to authenticate to connect to the network; paragraph [0093], authenticate the new network device; [0098], new network device may use credentials for SSID and password); 

confirming the first pairing with said first secure wireless local network (Kim, Figs. 6, 7, networks 600, 700; paragraph [0107], after receiving authorization, network device may be provided with a different SSID and password to allow full connection with the network), and 
transmitting, to said communication device via said first secure wireless local network, second authentication data as well as a network identifier of the second secure wireless local network (Kim, Figs. 6, 7, networks 600, 700; paragraph [0107], after receiving authorization, network device may be provided with a different SSID and password to allow full connection with the network); 
detecting an attempt at second pairing of the communication device with the second secure wireless local network, in which the communication device supplies other authentication data (Kim, paragraph [0053], pairing the network device with a gateway; paragraph [0107], after receiving authorization, network device may be provided with a different SSID and password to allow full connection with the network); 
checking that said other authentication data correspond to said second authentication data (Kim, paragraph [0093], authenticate the new network device; paragraph [0107], after receiving 
in response to said other authentication data corresponding to said second authentication data, confirming the second pairing with the second secure wireless local network, so as to enable said communication device to access said services offered by the wide-area network (Kim, paragraph [0093], authorizing the new device to join the network and communicate), 
wherein the first secure wireless local network does not enable to access the services offered by the wide-area network via the gateway. (Kim, Fig. 7; paragraph [0095], guest entry point does not allow communication with other devices).

Kim does not explicitly disclose creating, by the gateway, said first secure wireless local network for the communication device.

Ross discloses wherein the gateway creates one said first secure wireless local network for each communication device among said set of communication devices (Ross, paragraph [0024], generate a new SSID for each client device).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to create a secure wireless local network for the communication device in the invention of Kim.  The motivation to combine the references would have been to increase network security.

Kim does not explicitly disclose that the network identifier and the authentication data are pre-stored in the communication device prior to the creation of the first secure wireless local network.  However, the Examiner takes official notice that it was well known in the art, at the time of the invention, that a network identifier and the authentication data could be pre-stored in the 

Regarding claim 2, Kim in view of Ross discloses the pairing method according to claim 1, wherein, when the second pairing with the second secure wireless local network for the communication device is confirmed, the gateway stops the first secure wireless local network created for the communication device to which the pre-stored description refers (Kim, paragraph [0107], after receiving authorization, network device may be provided with a different SSID and password to allow full connection with the network [once the device is part of the network with the new SSID with full access, the connection created using the original SSID with limited access is no longer present])(Ross, paragraph [0024], access expires after the client has used single use credentials).

Regarding claim 3, Kim in view of Ross discloses the pairing method according to claim 1, wherein the first secure wireless local network and the second secure wireless local network are of the Wi-Fi type (Kim, paragraph [0107], WiFi).
Regarding claim 5, Kim in view of Ross discloses the non-transitory information storage medium storing a computer program comprising instructions for implementing, by a processor, the method according to claim 1, when said program is executed by said processor (Kim, paragraph [0004], non-transitory computer-readable storage medium having instructions stored).

Claim 6 is rejected under substantially the same rationale as claim 1.

Response to Arguments
Applicant's arguments filed December 10, 2021 have been fully considered but they are not persuasive.
Applicant asserts that the claims are patentable because a network key of Kim is not an identifier of any device.  However, Kim discloses, in paragraph [0040], that credentials may include the MAC addresses network device and/or access device, as well as serial numbers and other information related to the devices.  These are all identifiers of a device.
Applicant asserts that the claims are patentable because the credentials of Kim are not pre-stored.  However, Applicant, in the same paragraph, acknowledges that the credentials of Kim are stored in and sent by the gateway.  A person of ordinary skill in the art, at the time of the invention, would have understood that information is stored in an electronic device before it may be sent by the electronic device.  Further, it was well known in the art, at the time of the invention, that a network identifier and the authentication data could be pre-stored in the communication device prior to the creation of a single-use wireless network disclosed in paragraph [0024] of Ross.  The motivation to store the network identifier and the authentication data in the communication device prior to the creation of the first secure wireless local network would have been to efficiently use network resources by avoiding using network resources until a network device is ready to connect to the network.
Further still, Applicant’s Specification does not disclose the timing of the when the network identifier and the authentication data are stored in memory of the provisioning server or a database connected to the provisioning server and in the communication device, being prior to a timing of the creation of the first secure wireless local network and relative to a timing of the communication device connecting with the gateway.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466